PER CURIAM:
Claimant seeks compensation in the amount of $631.00 for *305damage to a 1981 Plymouth sustained when the car struck a pothole. The pothole was located on Route 60 in Belle, West Virginia. Claimant testified that the pothole was located just past a bridge ramp, and because of a dip in the .road the pothole was not visible. The hole was located about half way across the right-hand lane and measured about two feet long by nine inches wide. When claimant called respondent after the accident, he was told that there had been another call concerning the pothole.
In order to make an award, it must be established that respondent knew or should have known of the existence of the pothole and respondent must have had sufficient time in whjch to repair the pothole. The Court, accordingly, disallows this claim.
Claim disallowed.